Case 20-32500-hdh7 Doc 36 Filed 12/17/20   Entered 12/17/20 17:10:40   Page 1 of 4



Areya Holder Aurzada
State Bar No. 24002303
HOLDER LAW
901 Main Street, Suite 5320
Dallas, TX 75202
Telephone: (972) 438-8800
Email: areya@holderlawpc.com

COUNSEL FOR NIGEL KREFT AND
MARIAN ROBERTS

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE                                §
                                     §
NIGEL MARTIN KREFT                   §           CASE NO. 20-32500-HDH
MARIAN ELERI ROBERTS                 §
                                     §
        Debtors                      §           Chapter 7
                                     §
                                     §
NIGEL MARTIN KREFT                   §
MARIAN ELERI ROBERTS                 §
                                     §
        Movants                      §
                                     §
vs.                                  §
                                     §
MONTGOMERY CAPITAL                   §
PARTNERS I, LP                       §
                                     §
        Respondent                   §

          MOTION TO AVOID JUDICIAL LIEN ON DEBTORS’ HOMESTEAD

        NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
        WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED
        STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
        FILING THIS MOTION WITHIN TWENTY-ONE 21 DAYS FROM THE
        DATE OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS
        THE TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS
        TIMELY SERVED AND FILED, THIS MOTION SHALL BE DEEMED TO
        BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
        GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND
        SERVED IN A TIMLY MANNER, THE COURT WILL THERAFTER SET
        A HEARING. THE COURT RESERVES THE RIGHT TO SET A
        HEARING ON ANY MATTER.

MOTION TO AVOID JUDICIAL LIEN ON DEBTORS’ HOMESTEAD                        1
Case 20-32500-hdh7 Doc 36 Filed 12/17/20           Entered 12/17/20 17:10:40      Page 2 of 4




TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        NOW COMES, Nigel Kreft and Marian Roberts, Debtors/Movants in the above styled

and numbered cause, and makes and files this Motion to Avoid Judicial Lien on Debtors’

Homestead against Montgomery Capital Partners I, LP, (“Respondent”) and as grounds thereof

respectfully shows the Court the following:

   1.    This Court has jurisdiction over this proceeding pursuant to 11 U.S.C. § 522(f)(2) and

Bankruptcy Rule 4003(d).

   2.    Movants commenced this proceeding under Chapter 7 of Title 11 of the United States

Code (the “Bankruptcy Code”) on October 1, 2020.

   3.    Movants scheduled an interest in real property located at 7222 La Sobrina Drive,

Dallas, Texas 75248 (the “Property”). The Property is Movants’ homestead, and was exempted

under Texas Constitution Art. 16 §§ 50, 51 and Texas Prop. Code §§ 41.001 and 41.002 pursuant

to 11 U.S.C. § 522(b)(3). No objection to the claim of exemption was timely filed. A true and

correct copy to Debtors’ Original Schedules A/B and C are attached as Exhibit “A” and

incorporated by reference.

   4.   Prior to the bankruptcy filing, Respondent obtained a judgment against Mr. Kreft and/or

Mrs. Roberts in the 192nd Judicial District of Dallas County, Texas, in Cause No. DC-18-04931,

styled Montgomery Capital Partners I, LP v. Nigel Kreft and Marian Roberts (the “Judgment”).

Respondent filed an Abstract of Judgment in the County Deed Records of Dallas County, Texas

on December 10, 2019. A true and correct copy of Respondent’s Abstract of Judgment is

attached as Exhibit “B” and incorporated by reference.

   5.    The Judgment was based upon an unpaid debt on a contract and was not for a domestic

support obligation.

   6.    Movants’ interest in the Property is claimed as exempt under 11 U.S.C. § 522(b), and

MOTION TO AVOID JUDICIAL LIEN ON DEBTORS’ HOMESTEAD                                      2
Case 20-32500-hdh7 Doc 36 Filed 12/17/20            Entered 12/17/20 17:10:40        Page 3 of 4




the value of such property does not exceed the statutory limit for exempt property allowed by 11

U.S.C. § 522(b).

   7.    Respondent does not hold a Purchase Money Security Interest in Movants’ Property.

   8.    Respondent’s lien is a judicial lien that secures a debt other than the kind specified in

11 U.S.C. § 523(a)(5).

   9.    The Exemption Objection period has expired as it has been more than 30 days since the

§341 Meeting of Creditors.

   10.   The existence of the Respondent’s lien and Abstract of Judgment on Movants’ Property

impairs the exemption to which the Movants is entitled under 11 U.S.C. § 522(b).

   11.   In addition, Respondent’s Abstract of Judgment does not attach to homestead property

and may be avoided under applicable Texas Law. See Texas Property Code § 52.0012.

               WHEREFORE PREMISES CONSIDERED, Movants prays that the Court enter

an order: 1) avoiding the judicial lien of Montgomery Capital Partners I, LP on Movants’

Property; 2) Setting aside the Abstract of Judgment filed by Montgomery Capital Partners I, LP

as to Debtors’ Property; 3) and for such other and further relief to which Debtors may be entitled.

                                      Respectfully submitted,

                                      By: /s/ Areya Holder Aurzada
                                         Areya Holder Aurzada
                                         State Bar No. 24002303
                                         HOLDER LAW
                                         901 Main Street, Suite 5320
                                         Dallas, TX 75202
                                         Telephone: (972) 438-8800
                                         Email: areya@holderlawpc.com

                                         COUNSEL FOR NIGEL KREFT AND
                                         MARIAN ROBERTS




MOTION TO AVOID JUDICIAL LIEN ON DEBTORS’ HOMESTEAD                                        3
Case 20-32500-hdh7 Doc 36 Filed 12/17/20            Entered 12/17/20 17:10:40      Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served December 17,

2020, by United States first class mail, postage prepaid on:

Nigel Kreft and Marian Roberts
7222 La Sobrina Drive
Dallas, TX 75248

Montgomery Capital Partners I, LP
2500 Dallas Parkway Suite 300
Plano, TX 75093

Gregory Wayne Ginn
1255 W. 15th Street Suite 135
Plano, TX 75075

Montgomery Capital Partners
c/o Wick Phillips Gould & Martin, LLP
3131 McKinney Avenue Suite 100
Dallas, TX 75204

and by ELECTRONIC FILING on:

Office of the U.S. Trustee                           John E. Johnson, Esq.
1100 Commerce, Room 976                              Padfield & Stout, L.L.P.
Dallas, Texas 75242-1496                             705 Ross Avenue
                                                     Dallas TX 75202
Anne Burnes
900 Jackson Street, Suite 570                        Marinosci & Baxter
Dallas, TX 75202                                     Attn: Bankruptcy Department
                                                     Wellington Center
Michael Weems                                        14643 Dallas Parkway, Suite 750
Hughes Watters & Askanase, LLP                       Dallas TX 75254
1201 Louisiana, 28th Floor
Houston, TX 77002                                    Sherrel K. Knighton
                                                     Linebarger Goggan Blair & Sampson, LLP
                                                     2777 N. Stemmons Freeway Suite 1000
                                                     Dallas, TX 75207

                                      Respectfully submitted,

                                      By: /s/ Areya Holder Aurzada
                                         Areya Holder Aurzada



MOTION TO AVOID JUDICIAL LIEN ON DEBTORS’ HOMESTEAD                                      4
